Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 10 August 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Copy
          Sir
          Amsterdam the 10th. August 1784
        
        We receive this morning of Mr. Lotter the honour of your esteemed favour of 3d. aug. with the key of the Small trunck, this Small trunk with a large one was brought to the house of Messrs. Willink Friday night and they will keep the same in good Custody at the disposal of your Excellency.
        We also take notice you have accepted at their house Two Bills drawn by Mrs. Adams, which shall duely be paid, as messrs. Puller will do the other ones and Supply your Excellency with the monies you may want, we Shall charge all those monies at once to the Account of the United States according your order.
        Messrs. Puller have paid again £157.10.— to your Excellency’s Lady Mrs. Adams, of which we pray you to take notice and will be charged by us as directed.
        we Shall also pay and charge Mr. Dumas’s draft of about ƒ450.—
        We have hitherto not the least answer of his Excelly. Robert Morris Esqr. Superintendant of finance about the new loan of which the Letters must already have reached him, So from your Excellency as from us. Since we know the arrival of the Vessells which carried the Same, as he has at the Same time notice, all the drafts were to be paid, we remain in expectance to learn Soon his Satisfaction about what happened
        we have the pleasure of being on a good footing with the undertakers for Some hundred Thousand Guilders of the obligations in our hands, to receive in the Course of this year, as Soon as we can

conclude we Shall hasten ourselves to inform Robert Morris Esqr. of it, which we Suppose will be a pleasing Circumstance and Convince him of our Uninterrupted endeavour’s for the Con[cer]ns trusted to our Care.
        We Shall be happy to learn your Excellency’s Safe arrivall in London and wish you, to embrace Mr. Adams in good health and that you may enjoy with your family every Satisfaction on your turn to Paris and meet with every Success there in Your Commission.
        We have the honour to pay our best respects to Mrs. Adams and to you and to remain with great esteem / Sir / Your most obed̃: Servants
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & Fynje
        
      